UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
JAMES D. LAMMERS KURTZ,       )
                              )
               Plaintiff,     )
                              )
               v.             )     Civil Action No. 10-1270 (RWR)
                              )
UNITED STATES OF AMERICA      )
et al.,                       )
                              )
               Defendants.    )
______________________________)


                          MEMORANDUM ORDER

     An April 26, 2011 Memorandum Opinion and Order granted the

motions to dismiss for lack of personal jurisdiction of all

defendants except for the United States and the unnamed

defendants.   The plaintiff moves to reconsider.1   The motion will


     1
       The plaintiff’s motion for reconsideration also states
that “[a]lthough the court is absolutely correct the plaintiff
did not plead proper jurisdiction in his original complaint; this
can be remedied by the court authorizing the plaintiff to amend
the complaint to comply with pleading requirements[.]” (Pl.’s
Mot. for Reconsideration of Orders Granting Defs.’ Mots. to
Dismiss at 1.) The plaintiff’s motion does not comply with Local
Civil Rule 15.1, which requires motions to amend pleadings to “be
accompanied by an original of the proposed pleading as amended.”

     Moreover, while a plaintiff seeking to amend his complaint
ordinarily ought to be afforded the opportunity to proceed on the
merits of his claim, Mead v. City First Bank of D.C., N.A., 256
F.R.D. 6, 7 (D.D.C. 2009), undue delay or prejudice to the
opposing party may warrant denying leave to amend. Atchinson v.
Dist. of Columbia, 73 F.3d 418, 425 (D.C. Cir. 1996). The
plaintiff offers no explanation as to why he waited to request to
amend his complaint until after the defendants’ motions to
dismiss were granted. Because the request appears to be merely
an attempt to evade the effect of the Memorandum Opinion and
                               - 2 -

be decided under Federal Rule of Civil Procedure 54(b), which

governs interlocutory orders, since the Memorandum Opinion was

not a final judgment that terminated the litigation.   See

Williams v. Savage, 569 F. Supp. 2d 99, 108 (D.D.C. 2008) (noting

that the “standard of review for interlocutory decisions differs

from the standards applied to final judgments”).   A district

court may revisit its interlocutory decisions “at any time before

the entry of judgment adjudicating all the claims and all the

parties’ rights and liabilities[,]” Fed. R. Civ. P. 54(b), as

justice requires.   Am. Fed’n of Teachers, AFL-CIO v. Bullock, 605

F. Supp. 2d 251, 257 (D.D.C. 2009).

     Relevant considerations include “‘whether the court patently

misunderstood the parties, made a decision beyond the adversarial

issues presented, made an error in failing to consider

controlling decisions or data, or whether a controlling or

significant change in the law has occurred[.]’”    Id. (quoting In

Def. of Animals v. Nat’l Insts. of Health, 543 F. Supp. 2d 70, 75

(D.D.C. 2008)).   The moving party must demonstrate that “some

harm would accompany a denial of the motion to reconsider[.]”    In



Order dismissing the plaintiff’s claims against the moving
defendants, the request will be denied. See Brown v. FBI, 744 F.
Supp. 2d 120, 123 (D.D.C. 2010) (denying leave to amend complaint
where plaintiff filed motion to amend after entry of summary
judgment for the defendant, and it appeared that the request to
amend was merely “‘an effort to evade summary judgment’” (quoting
Key Airlines, Inc. v. Nat’l Mediation Bd., 745 F. Supp. 749, 752
(D.D.C. 1990))).
                                - 3 -

Def. of Animals, 543 F. Supp. 2d at 76.    Ultimately, a court has

wide discretion in deciding a motion for reconsideration and can

revise its earlier decision if such relief is necessary under the

circumstances.    Judicial Watch v. Dep’t of Army, 466 F. Supp. 2d

112, 123 (D.D.C. 2008).   Lammers has made no showing that he is

entitled to reconsideration on the basis of any of the relevant

considerations.   Accordingly, it is hereby

     ORDERED that the plaintiff’s motion [53] for reconsideration

be, and hereby is, DENIED.

     SIGNED this 20th day of June, 2011.


                                __________/s/_______________
                                RICHARD W. ROBERTS
                                United States District Judge